I         Case 4:19-cv-02244 Document 1-1 Filed on 06/21/19
                                                    *
                                                            in TXSD Page 1 of 24
                                                                                                                   5/28/2019 12:51 PM
                                                                                         Marilyn Burgess • District Cleric Harris County
                                                                                                               Envelope No. 33898171
          §.•

                                               2019-36311 / Court: 113                                          By: Mlaeda Hutchinson
                                                                                                            Fileb: 5/28/2819 12:51 PM

                                                    CAUSE NO


     MOHAMED TORK,                                                  '§        IN THE DISTRICT COURT OF
         Plaintiff,                                                  §

     v.                                                             .§
                                                                    §
     PROGRESSIVE COUNTY MUTUAL                                       §
     INSURANCE COMPANY AND                                           §           HARRIS COUNTY, TEXAS
     UNITED FINANCIAL CASUALTY                                       §
     COMPANY,
          Defendants                                                §               ^JUDICIAL DISTRICT

                     PLAINTIFF’S ORIGINAL PETITION. REQUEST FOR DISCLOSURE;
r                       INTERROGATORIES; REQUEST FOR PRODUCTION AND
                                     REQUESTS FOR ADMISSION

      TO THE HONORABLE JUDGE OF SAID COURT:

                  COME NOW, MOHAMED TORK, Plaintiff, complaining of PROGRESSIVE COUNTY

it
      MUTUAL                INSURANCE                     COMPANY   AND    UNITED    FINANCIAL          CASUALTY

      COMPANY, Defendants, and files this Original Petition, Request for Disclosure, Interrogatories,

      Request for Production, and Requests for Admission and for cause of -action would respectfully show

      die Court the following:
r*

i                                                           I. DISCOVERY LEVEL
i
                  iA       Plaintiff intends to conduct discovery in this matter under 1 .evel 2 of Rule 190 of

 i    the Texas Rules of Civil Procedure.

i                                                               II. PARTIES

                 2.1. Plaintiff, MOHAMED TORK, resides and is domiciled in 1 larris County, Texas.

                 2.2. Defendant PROGRESSIVE COUNTY MUTUAL INSURANCE; COMPANY I* ah

     insurance company in good standing with the Texas Department of Insurance, which writes policies of

     auto1 insurance in the State of Texas. Defendant PROGRESSIVE COUNTY MUTUAL INSURANCE

     COMPANY may be served with process by serving its registered agent CT CORPORATION


           Plaintiffs Original Petition, with Discovery

                                                             EXHIBIT "A"
                                         Ai                                                                        jjgiuUjgaswsr?    *5*
              Case 4:19-cv-02244 Document 1-1 Filed on 06/21/19 in TXSD Page 2 of 24

t




        SYSTEM, at 1999 Bryan St, Suite 900, Dallas, Texas 75201. A-citation is requested at this time.

                        2.3. Defendant UNITED FINANCIAL CASUALTY COMPANY is ah irisunince company in

        (good standing’with the Texas Department'of Insurance, which writes policies of auto msurancCin the

        State of Texas. Defendant UNITED FINANCIAL CASUALTY’ COMPANY may Uc served with

        process by serving its registered agent CT CORPORATION SYSTEM, at 1999 Bryan St, Suite 900,
                                    /
I       Dallas, Texas 75201. A-citation isreQuested at.this time.
I
I
t
!                                                                    III. VENUE
l
                     3.1 Venue is proper and maintainable imHarris County, Texas; under the Texas Civil Practice
*
        and) Remedies Code as tlie incident made the basis of this suit occurred'' on a roadway in Harris
i       County, Texas, and the Defendant resides in Harris County; Texas
1
3                                                                       IV. FACTS
t
                         4.1 On or about July 24, 2017, Plaintiff, NiOHAMED TORN, was severely injured while

        lawfully operating a motor vehicle in Hsu-ris Count)-, Texas. At the time of the accident. Plaintiff was
t
        operating his vehicle traveling south bound on Hayes St. At the same time, an unidentified driver, was
«
        traveling south bound behind Plaintiffs vehicle. The accident occurred when the: unidentified driver,
I
        failed to control his/her speed1 and rear-ended Plaintiff while he was making a righr turn into a

        neighborhood.

                         4.2 At die time of the accident. Plaintiff was within die scope and course of his employment

        with UBER USA, LLC insured by Defendant* PROGRESSIVE COUNTY MUTUAL INSURANCE

        COMPANY and/or UNITED FJNANClALCASUALTV COMPANY*

                         4.3 As a direct result of the incident made the basis of this suit. Plaintiff suffered severe

            injuries.




                Plaintiff!$ Original Petition, with Discoveiy                                                            2

    mnf£T                                                l.nllll[i
                                                                     11 .   fci.                                             *
      Case 4:19-cv-02244 Document 1-1 Filed on 06/21/19 in TXSD Page 3 of 24

1

T
?
               4.4 At the time of the collision. At-fault driver had insufficient liability insurance coverage to

/   cover Plaintiffs damages.

               4.5 The insurance coverage under PROGRESSIVE COUNTY MUTUAI. INSURANCE

    COMPANY and UNITED FINANCIAL CASUALTY COMPANY insurance policy provides

    coverage for underinsured/uninsured motorist coverage.

               4.6 On or about July 31, 2017, Defendant was given notice -and proof of loss of Plaintiffs

    claim for damages- under the provisions of the policy. After the aforesaid dare. Plaintiff made a

    demand for the policy limits. On information and belief, Hie policy has limits of 81,1)00,000:00 per

    person* per- accident. Plaintiff made his demand on TRACEY TEIJJARD, who is the insurance

    adjuster-assigned to the claim for Defendant PROGRESSIVE COUN'IY' MUTUAL INSURANCE

    COMPANY and UNITED FINANCLU CASUALTY COMPANY, to tender the policy limits

    before suit was filed, but she has failed to make a good faith offer.

             4.7 Plaintiff has fully complied with all the terms of the insurance policy as a condition

    .precedent to bringing this suit. In this connection. Plaintiff began providing Defendant information

    pertaining to the incident immediately after its occurrence. Additionally, Plaintiff provided-Defendants

    with an itemization of all medical: specials, lost wages: information,rthe police reporr, and < >rher pertinent

I   data relevant to Defendant PROGRESSIVE COUNTY MUTUAI. INSURANCE COMPANY and

    UNITED FINANCIAL CASUALTY COMPANY, -providing detailed documentation and analysis

    sufficient to allow Defendants to evaluate the merits of Plaintiffs: claim. Notwithstanding the foregoing.

    Defendant PROGRESIVE COUNTY MUTUAL INSURANCE COMPANY1 and                                            UNITED

    FINANCIAL CASUALTY COMPANY has wholly failed to compensate Plaintiff for damages

    sustained in accordance? with the uninsured insurance covered as provided by Defendants.

             4.8 As a direct result of the incident. Plaintiff has sustained personal.injuries and damages that

    are in excess of the policy limits available in accordance with the undcrinstired motorist provisions of


       Plaintiff $ Original Petition, with Discover)’                                                               3

V                            r*.                                            wwimii
          Case 4:19-cv-02244 Document 1-1 Filed on 06/21/19 in TXSD Page 4 of 24



                                                                                                                       l"




        his policy.

                 4.9 Despite having received notice and proof of loss of Plaintiffs claim. Defendant

        PROGRESSIVE COUNTS' MUTUAL INSURANCE COMPANY and UNITED FINANCIAL

        CASUALTY COMPANY has failed and refused to make a gpod faith offer of settlement to resolve

        Plaintiffs claim. Defendant has had more than sixty days to evaluate Plaintiffs claim and make a good

        faith offer of settlement

                 4.'10 Pursuant to Section 21.21 of the Texas,Insurance Code, the insurance company has a duty

        to make a written reply.? to claims within sixty days of die demand. Article 21.55 of the Texas Insurance

        Code penalizes insurance companies that delay payment, of benefits under insurance ^policies tor failure

        to comply with the prompt payment requirements of the article and may he held liable to pay rhe;

        amountof the; claim, plus damages consisting of 18 percent per annum of Hie amount of the claim and

        reasonable attorney; fees.

                 4.11 Pkuntiff has complied; with all conditions; precedent prior to bringing this action against

        Defendant PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY and UNITED

        FINANCIAL CASUALTY COMPANY.

                                                           V. NEGLIGENCE

                  5.1 Plaintiff incorporates and-,re-alleges the allegations: of Paragraphs 41! through 4?t I inclusive.

        as if fully set forth verbatim.

                  5.2lPlaintiff allcges-that the unidentified driver wiis negligent generally and in fine or more of the

        following ways at the time of the incident made the basis of Plaintiffs claim:

                 a.          In failing to maintain an assured safe;distnncc;
                  b.         In failing to control the speed of his/her vehicle;
                 c.          In failing to observe posred-speed limits and’speeding in excess of thelimits;
                 d.          In failing to timely apply the brakes to his/her vehicle;
                 e.          In failing to take proper evasive action;
                  f:         In operating His/her motor vehicle on a public road while intoxicated;.

            PlaintifFs Original Petition, with Discovciy                                                              4

'.rr?                                                                       ~rry—                               r-}
      Case 4:19-cv-02244 Document 1-1 Filed on 06/21/19 in TXSD Page 5 of 24




1            6-         In tailing ro keep a proper lookout;'
*
             h.         In tailing to operate his/her vehicle in an attentive manner.
             i.         By operating his/her vehicle in a reckless and unsafe manner in conscious disregard of
                        the Plaintiff s safety and welfare; and
I                       Other violations: of State and Federal traffic laws.
             5.3 As a;direct result of the impact made the basis of this suit; Plaintiff suffered severe in juries.

                                        VI. UNDERINSURED MOTORISTS CLAIM

             6.1 Plaintiff incorporates and fe-alleges the allegations of Paragraphs l.l through 5.3 inclusive.

    as if fully set forth verbatim

             6.2 Since the uni'deTTtified driver's! negligence was> a proximate cause of the occurrence and he

    failed to maintain financial responsibility in a sufficient amount to pay all damages proximately caused-

    by hisa negligence) Plaintiff made a> claim1 with Defendant PROGRESSIVE COUNTY' MUTUAL

    INSURANCE              COMPANY                and     UNITED   FINANCIAL    CASUALTY         COMPANY          for

    underinsured/uninsuredi motorists’benefits that were available by and through his employer UB.KR

    ‘USA, LLC at the time of the- collision. The claim for- uninsured motorist coverage was on insured

    entity, UBER USA, LLC claim number XX-XXXXXXX and was assigned to claim adjuster TRACY

    TELUARD by-Defendant PROGRESSIVE COUNTY MUTUAL INSURANCE. COMPANY'and

    UNITED FINANCIAL CASUALTY' COMPANY.

             6.3 Plaintiff sues               Defendant PROGRESSIVE        COUNTY" MUTUAL             INSURANCE

    COMPANY" and UNITED FINANCIAL CASUALTY COMPANY' herein for all damages and policy,

    benefits to which he is entided as a result of being involved in a motor-vehicle collision proximately

    caused by the negligence of the unidentified driver.

                                                       VII. BREACH OF CONTRACT

              7.1 Plaintiff incorporates and re-a!leges the allegations of Paragraphs LT through 6.3

    inclusive, as fullyjset forth verbatimr

              7.2 Plaintiff is abeneficiarymnder the provisions of the policy issued by PROGRESSIVE

        Plaintiffs Original Petition, with Discovery                                                                  5
      Case 4:19-cv-02244 Document 1-1 Filed on 06/21/19 in TXSD Page 6 of 24




    COUNTY MUTUAL INSURANCE COMPANY and UNITED FlNANCl AJ, CASU.AJ TV

    COMPANY and is a covered person under the terms of the policy.

             7.3 Defendant PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY and

    UNITED FINANCIAL CASUALTY COMPANY breached the duties imposed under the terms

    of the policy in‘failing to pay and/or delaying .payment of benefits when Defendant knew or should

    have known that it was reasonably clear that benefits were due under the policy, i Pursuant to

    542.058 Defendant PROGRESSIVE COUNTY' MUTUAL INSURANCE COMPANY and

    UNITED F1NANCLAL CASUALTY COMPANY has breached the duty in delaying payment of

    good faith claims in excess of sixty days.

             7.4 Pursuant to Section 542.058 of the Texas Insurance Code. PROGRESSIVE COUNTY

    MUTUAL INSURANCE COMPANY and UNITED FINANCIAL CASUALTY COMPANY has

    a?duty to make a good faith offer of settlement within sixty days of the demand. Article 21.21 -2 &

    •2(b)(4) defines an unfair practice as not attempting in good faith to effectuate prompt, fair and

    equitable settlements of claims submitted in which liability has become reasonably clear. Defendant

    PROGRESSIVE COUNTY MUTUAL INSURANCE and UNITED FINANCIAL CASUALTY

    COMPANY has breached the duty of good’ faith and fair dealing in failing to attempt in good faith

    to effectuate a prompt, fair and equitable1 settlement of a> claim when the insurer’s liability has

    become reasonably clear.

             7.5 Under Article 542.060 of the Texas Insurance Code, in addition to the amount of the

    claim, Plaintiff is entided to recover interest on the amount of the chum at the rare of 18 percent

    per annum, together with reasonable attorney fees.

                      VIII. BREACH OF THE DUTY OF GOOD FAITH & FAIR DEALING

        8.1 Under Texas law, PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY and

    UNITED FINANCIAL CASUALTY COMPANY owes its insureds a duly of good faith and fair



i       Plaintiffs Original Petition, with Discoveiy                                                      6
          Case 4:19-cv-02244 Document 1-1 Filed on 06/21/19 in TXSD Page 7 of 24


f.l**




        dealing. Universal Life Ins. Co. v. Giles, 950 S.W. 48 (Tex. 1997). Due to the special relationship that exists

        between an insurance company and its insured, an'insurance company is liable lor breaching its duty of

        good faith and fair dealing owed to its insured when an insurance company tails to attempt in good faith

        to effectuate a prompt, fair and equitable settlement, of a claim when insurer’s liability is reasonably

        clear, as it is in this case. Further, Texas law is clear that an insurer who denies a claim based upon an

        expert's report when there is evidence, as there is in this case, that the report was nor objectively

        prepared is in breach of its duty of good faith and fair dealing. IJoyds /'. Nieolcm, 951 S.\Y.2d 444 (Tex.

        1997).

            8.2 Defendant PROGRESSIVE COUNTY MUTUAL INSURANCE' COMPANY and UNITED

        FINANCIAL CASUALTY COMPANY further breached its duties of good faith and fair dealing by

        failing and refusing to comply with Texas laws concerning MOHAMET) TORK’S claims. Specifically,

        the Texas Legislature enacted Chapter 542 of the Texas Insurance Code also known as the Unfair Claim

        Settlement Practices Act to prohibit insurance companies and their representatives from engaging in

        Unfair Claim Settlement Practices. The Act mandates that "No insurer doing business in this state, under

        the authority, rules and regulations of this code shall engage In unfair claim settlement practices."

            8.3 In violation of the Unfair Claim Settlement Practices Act, PROGRESSIVE COUNTY

        MUTUAL INSURANCE and UNITED FINANCIAL CASUALTY COMPANY and its agents,

        employees and representatives, including, but not. limited to adjuster TRACEY’ TELLIARD, engaged in

        prohibited acts and practices including, but not limited to, the following:

                 a.     Knowingly misrepresenting to claimants’ pertinent facts or policy provisions relating to
                 coverage at issue;

                  b.      Failing to acknowledge with reasonable promptness pertinent communications with
                  respect to claims arising under its policies:

                 c.         Failing to adopt and implement reasonable standards for prompt investigation of claims
                            arising under its policies;




            Plaintiffs Original Petition, with Discover                                                               7
  Case 4:19-cv-02244 Document 1-1 Filed on 06/21/19 in TXSD Page 8 of 24



                                                                                                  $

         d.      Not attempting in good faith to effectuate prompt, fair, -and equitable settlements of
         claims submitted in which liability has become reasonably clear.

         e.      Compelling policyholders to institute suits to recover amounts due under- its policies by
         offering substantially less than rhe^amounts ultimarelyrccovefed in suits brought, by them; or

         f.         Failure of any insurer to maintain information "required by, §542.005;

    8.4 Thus, due to Defendants’ breach of the duty of (good faith and fair dealing and Defendants’

failure’and, refusal to pay ftlOMAMED TORtC’S claims, he has incurred actual damages, including:

    a.   Loss of income;

    b. Medical expenses;

    c.   Damage to his credit: and

    d. Additional interest due to the delay in payment of this claim;

    8.5 In addition, PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY and UNfittO

FINANCIAL CASUALTY COMPANY and its adjuster TRACEY TELLI.MID conduct were

committed with malice. Further, because PROGRESSIVE COUNTY MUTUAL INSURANCE

COMPANY and UNITED FINANCIAL CASUALTY COMPANY has ratified and approved of the

actions of its agents? employees and representatives including, but not limited to, adjuster TRACEY

TELLIARD who maliciously and1 wrongfully denied and delayed Plaintiffs claims, Plaintiff is entitled to

recover punitive damages.

                                                   EX. DAMAGES

         9.1 'Plaintiff incorporates Sind re-alleges the allegations of Paragraphs Li through 8.5 inclusive,

as fully set forth verbatim.

         9.2 As a. result of the unidentified driver’s conduct. Plaintiff \v;is severely injured. Plaintiff

therefore seeks to recover those damages provided by law^which include:

         a. Physical pain and mental anguish in the past;

         b. Physical pain and'mental anguish in .the future;



   Plaintiff s Original Petition, with Discovery                                                          8
  Case 4:19-cv-02244 Document 1-1 Filed on 06/21/19 in TXSD Page 9 of 24




            c. Physical impairment in the past;

            d. Physical impairment in the future;

            e. Medical expenses in the past;

           rf. Medical expenses in the future;

            g. Actual damages in an amount in excess of the;minimum jurisdiction limits of this Court for

            breach of contract;

            h. All reasonable attorney fees,, as more particularly described'below;

            1. Pre-judgment interest at the maximum rate allowed by law;

            j- Post judgment interest at. the-'maximum rate -allowed by law; -and

            k. All costs of Court.

            9.3 At the time of the incident described in Paragraphs 4.11 through 4.11 above. Plaintiff was

protected against loss caused by bodily injury and: property damage and resulfing^frurn the ownership,

maintenance", or use of an uninsured or an under-insured motor vehicle, by a policy of insurance issued

by Defendant.

            9.4 Plaintiff has suffered damages from Defendants’ wrongful conduct described herein. As

discussed in this Petition, iPiaintiff has suffered not only easily quantifiable economic damages hut also

other-forms of damages such as mental anguish and ,pain and suffering and will likely continue to suffer

these damages in the future. It will ultimately. Be the responsibility and province of a fact finder of

Plaintiffs peers, to decide1 the economic value of the damages Plaintiff suffered as a] result of

Defendants’ wrongful actions and orhissions which form rheibasis of this lawsuit. However, as Plaintiff

is required by law- to state the maximum amount of damages he is seeking. Plaintiff believes that when

the totality of His damages are considered, along with the wrongful nature of Defendants’ conduct, it is

likely that a fact finder may ultimately decide that Plaintiffs damages exceed two hundred thousand

dollars i($200,000.00) but it is unlikely that a- fact finder will ultimately decide that Plaintiffs damages



      rPlainliffs Original Petition, with Discovery                                                         %


ft*                                                            T                                                5ft'
     Case 4:19-cv-02244 Document 1-1 Filed on 06/21/19 in TXSD Page 10 of 24




    exceed one million dollars ($1,000,000.00).

                                                         X. ATTORNEY’S FEES

              10.1 Plaintiff would show that by virtue of Defendants’ actions, as more particularly described

    above, Plaintiff retained the services of the undersigned attorney rtf initiate this cause of action. By

    virtue of Civil Practice and Remedies Code Section 542.0650 of the Texas Insurance Code and 38101 et.

    seq. and the Texas Practice and Remedies Code, Plaintiff is entitled to recover all reasonable and:

    necessary attorney’s fees. incurred in' the prosecution'of Plaintiffs claims. Accordingly, Plaintiff seeks all

    reasonable attorney’s fees through the’’trial of this cause; as well as reasonable attorney fees in the event

    of appeal to a5,Court of Appeals or the Supreme Court of Texas.

                                          XI. AUTHENTICATION OF DOCUMENTS

              11.1 Plaintiff;gives actual notice to Defendant, if any, that any and all documents produced by

    Defendant during discovery may be used against the Defendant,; At any pre-trial proceeding and/or trial

    of this matter without the necessity of authenticating the document. This hotice is given pursuant to

    Rule 193.7 of the Texas Rules of Civil Procedure


                         . XII. REQUEST FOR DISCLOSURE TO ALL DEFENDANTS

              12.1 Defendants,;pursuant to Rule 194 of the Texas Rules of Civil Procedure, is requcstcd'ro

    disclose to Plaintiffs attorneys, on or before 50 days after service of this request, the information or

    materia] described in Rule 19412(a)-(I).

                                                            PRAYER

              Plaintiff seeks all legally recoverable damages, including pre-judgment and post-judgment

    interest. Plaintiffs damages, at this time are in excess of the minimal jurisdictional limits of this Court.

              WHEREFORE,                       PREMISES    CONSIDERED,     Plaintiff   prays    the    Defendant]

    PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY and UNITED FINANCIAL

    CASUALTY COMPANY be cited to appear and file an answer herein and that upon finals hearing


        Plaintiff*s Original Petition, with Discover)'                                                             10
a
      Case 4:19-cv-02244 Document 1-1 Filed on 06/21/19 in TXSD Page 11 of 24


         T




     hereof heBave judgment against Defendant for his damages, prejudgment and post-judgment interest as

     allowed by law, costs of court, and for such other and further relief, general or special, at' law of in

     equity, to which he may show just, entitlement.

                                                                 Respectfully submitted.
l*
                                                                 MUKERJI LAW FIRM
A
                                                                 Isf-Sam K. Mnkciii
                                                                 Sam fC Miikerji ”
«                                                                State Bar No.: 24053377
i                                                                Jonathan E. Bleycr
                                                                 State Bar No.: 24089990
                                                                 2405 Smith Street
                                                                 Houston, TX 77006
                                                                 Tel: (713) 222-1222
                                                                 Fax: (713) 222-0555
                                                                 lihf»aiif>»i-!tf)rnukefiila\v.eom
*                                                                ATTORNEYS FOR PLAINTIFF
•!
A
%
i


1




4

*




        Plaintiff*s Origjunl Petition, with Discovciy                                                      II

Vs                                iiiwi^n~i?~’M77~i£~iiwii   M
Case 4:19-cv-02244 Document 1-1 Filed on 06/21/19 in TXSD Page 12 of 24




   PLAINTIFF’S INTERROGATORIES^ REQUEST FOR PRODUCTION AND
REQUEST FOR ADMISSION TO DEFENDANT PROGRESSIVE COUNTY MUTUAL
  INSURANCE COMPANY AND UNITED FINANCIAL CASUALTY-COMPANY
                                                                                              •• ■   ^




      Pursuant to Texas Rules of Civil Procedure 192 -and 197, Plaintiff hereby serves Plaintiffs

First Set of Interrogatories to Defendant PROGRESSIVE COUNTY MUTUAL. INSURANCE

COMPANY. The time and location of your written response is set forth in the Instructions.


                                         INSTRUCTIONS

.RESPONDING TO-DISCOVERY: When responding to written discovery, you must make a
 complete response, Based on all information reasonably-available to you or your attorney at the time
 the response is made. Tex. R. Civ. P. 193.1.

TIME OF RESPONSE: Pursuant to Rule 197.2(a), Tex. R. Civ. P.. Plaintiff hereby requests
Defendant to serve a written response, within-50 days after service of the interrogatories, on ‘Hie
Mukerji Law Firm, P.C.,2405 Smith Street, Houston, TX 77006.

OPTION TOPRODUCE RECORDS: Pursuant to Rule 197.2(c), Tex. R. Civ. 1\, if the answer to
an interrogatory may be derived or ascertained from public records, from the responding party’s
business, records, or from a compilation, abstract or summary of the responding party’s business
records, and the burden of deriving or ascertaining die answer is substantially the same for the
requesting party as for the responding party, the responding party- may answer the interrogatory by
specifying and, if applicable, producing the records or compilation, abstract or summary of the
records. In those instances where the responding party chooses to answer a request for information
by referring to a specific document or record, it is requested that such specification be in such
sufficient detail to permit the requesting party to locate and identify the documents or records from
which the answer is to be ascertained, as readily its can the party served with the rrequest. Plaintiff
hereby requests Defendant produce to Mukerji law Firm, P.C., the original of all documents -and
tangible things produced in lieu of answering a specific interrogatory, within 30 days after service of
the interrogatories, with the place of production being the Mukerji Dnv Firm, P.C., 2405 Smith
Street, Houston, TX 77006. However, if Defendant does not desire to produce the original of
responsive documents and tangible tilings, Defendant shall produce a true, correct and legible
photocopy in lieu thereof.
             -T

POSSESSION^.-CUSTODY AND CONTROL: Possession, custody or control of a document or
tangible thing means either you have physical possession Of die, document or tangible thing or you
have the right to possession that is equal or superior to the person who has physical possession.
Tex. R. Civ. P. 192.3(b) and 196.3(a). Actual physical possession is not a prerequisite to “possession,
custody or control.”

QBIECTIONS; To the extent you object to any written discovery, please slate specifically the legal
or factual basis foe the objection and the extent.'to which .you are refusing to comply with the
request. Tex. R. Civ. P. 193.2(a). If you object to only a portion of a particular interrogator)'.


                                                  12
    Case 4:19-cv-02244 Document 1-1 Filed on 06/21/19 in TXSD Page 13 of 24




I
I   specifically identify that portion of the interrogatory that you are objecting to and respond to the
r   remainder completely. Tex. R. Civ. P. 193.2(b).

:   ■VERIFICATION - REQUIREMENT: Pursuant to Rule 197.2(d). Tex. R. Civ. 1\ a responding
     party — not an agent or attorney as otherwise permitted by Rule 14 - must sign the answers under
     oath except that: (1) when answers are based on information obtained from other persons, the party
     may so state, and (2) a party need not. sign answers to interrogatories about persons with knowledge
     of relevant tacts, trial witnesses, and legal contentions-

    EXPENSE OP PRODUCTION: The requesting part)7 agrees to pay the reasonable costs of
    photocopying documents and tangible things responsive to the requests. Tex. R. Civ. P. 196.6.

    ORGANIZATION OF DOCUMENTS: You must produce all responsive documents and tangible
    things as they are kept in the usual course of business, or organize and label them to correspond
    with the categories in the specific request. Tex. R. Civ. P. 196.3(c).

    .EXTENSIONS OF TIME: Any agreement for an extension of time to respond to these
     Interrogatories must be in writing and agreed to by the requesting part)', 'lex. R. Civ. P. tl. No
     extensions of time for making objections to these Interrogatories should be presumed unless such
    agreement is specifically set out in writing.


                                              DEFINITIONS

    CONCERNING as used herein shall mean and refer to evidencing, referring to. describing,
    summarizing, reflecting, pertaining to, constituting, or commenting on.

    DEFENDANT as used herein shall mean and refer to Hie individual or entity to whom this
    discovery is -addressed, as well as the Defendant’s agents, servants, employees and representatives.

    DOCUMENT and DOCUMENTS as used herein shall mean and refer to -any document within the
    scope of discovery pursuant to Rule 192.3, Tex. R. Civ. P., including but by no means limited to any
    responsive paper, letter, memorandum, record, report, note, writing, printing, typing, book, account,
    invoice; receipt, ledger, check, drawing, graph, map, plat, chart, data, and data compilations from
    which information can be obtained and translated, if necessary, by YOU, in a reasonably usable
    form. DOCUMENT and DOCUMENTS shall also mean and refer to -anything which may exist in
    electronic or magnetic form, including but not limited to matters stored in or capable of being
    reproduced by a computer, computer operating system, computer software program, computer
    hard-drive, disk, CD-Rom, of zip drive pursuant to Rule 196.4, Tex. R. Civ. If In producing
    -anything existing in electronic or magnetic form, you are requested to either produce the raw data
    along with all codes and programs for translating it into usable form or produce the; information in a
    finished usable form, which would include necessary' glossaries, keys and indices for interpretation of
    the material.

    ENTITY as used herein shall mean arid reter to a business, company, organization, association,
    governmental body or entity (unit or department), or administrative body, whether for profit or not,
    which is not a natural person.


                                                      13
        Case 4:19-cv-02244 Document 1-1 Filed on 06/21/19 in TXSD Page 14 of 24




        IDENTIFY when used with respect to documents or - tanpibie^thintrs. should mean and be
        interpreted as requiring sufficient information regarding the document or tangible thing so that the
        requesting party can locate and identify the object as readily as the responding parry from whom it is
        being sought.

        ,-IDENTIFY:,when used with respect to any entity, should be interpreted as requiring the entity’s
         name, address and telephone number.
        -IDENTIFYwhen used with respect to anv person or individual, should he interpreted as requiring
         with respect to the person or individual, his/her full name, last known address and last known
          telephone number.
;

        •MOBILE DE,VICE as used herein shall mean and refer to any cell, mobile or satellite phone, 1-Pod,
         pager, beeper, computer or any other electronic device that is. capable, of relaying or receiving
         communication by voice, word or symbols from or to a moving object.

        ^OCCURRENCEas used herein shall mean and refer to the incident described in Plaintiffs Original
        Petition and any amendments or supplements thereto.

        .PERSON when used herein shall mean and refer to any natural person.

        PHOTOGRAPH, and. PHOTOGRAPHS as used herein shall mean and refer to any still picture,
        motion picture, photograph, print, negative, transparency, film, movie, video, recl-ro-recl recording,
        electronic image, digital image, digital file, computer generated image, e-mail attachment, or any
        other diing that depicts or is capable of depicting or reproducing any visual inuige of vuiy person,
        occurrence, vehicle, place, scene, or thing relevant to the subject-matter of this lawsuit, including any
        document containing any such visual image or reproduction.

        PLAINTIFF as used herein shall mean and refer- to the individual or entity that has made the
        request for this discovery.

        ,RESPQNDING-PARTY as used herein shall mean and refer to YOU, PROGRESSIVE COUNTY
         MUTUALINSUMnCE COMPANY and/or UNITED FINANCIAL CASUALTY COMPANY,-

        .REQUESTING PARTY.as used herein shall mean and refer to PLAINTIFF.

        . TANGIBLE THING, and TANGIBLE'-THINGS as used Herein shall mean and refer to anything
          nota document,.but within the scope of discovery pursuant, to Rule 192.3, Tex. R. Civ. P.

        YOU or YOUR as used herein shall mean and refer to the Defendant to whom this discovery is
        addressed, as well as the Defendant’s agents, servants, employees and representatives.




                                                           14

9
    %
Case 4:19-cv-02244 Document 1-1 Filed on 06/21/19 in TXSD Page 15 of 24


  I £t




         INTERROGATORIES TO DEFENDANT- PROGRESSIVE COUNTY-MUTUAL
         INSURANCE COMPANY AND UNITED FINANCIAL"CASUALTY COMPANY

.INTERROGATORY-NO. 1: For each PERSON who provided answers ro the. factual inquiries
 herein, state his/her full legal name, address, telephone number, adjusters’ license number with the
 Texas Department of Insurance, and job title with YOU.

ANSWER:

INTERROGATORY NO. 2: Did you. sell an insurance policy to UBER USA, LLC. which
 included uninsured motorist coverage on the entity and/or the vehicle that was being operated at
 the time of the OCCURRENCE, which was in effect at rbe rime of the OCCURRENCE? If so,
 state the following:

         (a)   The policy number:
         (b)   The full l^al name of the company issuing the policy;
         (c)   The uninsured/underinsured motorists limits of coverage available on Plaintiffs policy for
               bodily injury and property damage;
         (d)   The effective dates of the policy;
         (e)   The named insured(s) on the uninsured/underinsured motorists coverage: and,
         (f)   The covered vehicles listed on the uninsured/underinsured motorists coverage.

ANSWER:

INTERROGATORY NO. 3: For each PERSON or ENTITY YOU have made a payment to;
have agreed to pay, of have settled with for a personal injury or property damage claim allegedly
resulting from the OCCURRENCE, state the following:

         (a)   The IDENTITY of the PERSON or ENTIIY;
         (b)   The type of-.claim (i.e, personal injury, property damage, PIP, etc.);
         (c)   Generally describe the injury/damage claimed by the PERSON -or EN7TIY; and,
         (d)   State the amount paid and the date paid.

ANSWER:

INTERROGATORY NO. 4:. For each traffic citation for a moving violation of which YOU arc
aware that the unidentified driver received in the five (5) year period immediately preceding the
OCCURRENCE, regardless of his alleged guilt or innocence to the charge in'the citation,
state the following:

         (a)   The date of the citation:
         (b)   The nature of the alleged violation (i.e, failed to stop for a red signal light, 32 m.p.h. in a
               20 m.p.h. zone, etc.);
         (c)   The IDENTITY of the law enforcement agenq* issuing the citation: and,
         (d)   The disposition of the citation.

ANSWER:


                                                        15
     Case 4:19-cv-02244 Document 1-1 Filed on 06/21/19 in TXSD Page 16 of 24




     INTERROGATORY NO. 5: For each motor vehicle accident or incident (including any accident
     or incident in which a claim was made tor insurance benefits of any kind) of which YOU are aware
     that unidentified driver has been involved as a vehicle operator in the five (5) year period
     immediately preceding the OCCURRENCE, regardless of whether the accident or incident was
     investigated by law enforcement, state the following:

        (a)    The date of the accident/incident:
        (b)    The nature of the accident/incident (i.e, struck a vehicle from the rear, bucked into a light
               pole, etc.);
        (c)    The IDENTITY' of any law enforcement agency investigating the accidcnt/incident; and,
        (d)    The location of die accident/incident (block, street, city, county, state).

     ANSWER:

     INTERROGATORY-NO. 6: Describe generally how YOU claim the motor vehicle collision
     between the unidentified driver and Plaintiff occurred.

     ANSWER:

     INTERROGATORY NO. 7; Describe generally what actions YOU contend the unidentified
     driver took, if any, to try to avoid the collision with Plaintiff.

     ANSWER:

     INTERROGATORY NO.-8: Describe generally what act, omission or conduct, if any, by
     Plaintiff YOU contend was negligent.

     ANSWER:

     INTERROGATORY NO. 9;. Describe generally what act, omission or conduct, if any, on the
     part of Mohammed Tork YOU contend was negligent.

     ANSWER:

     -INTERROGATORY NO. IQ:- If YOU communicated with the unidentified driver regarding the
     “OCCURRENCE, for each such communication state the following.

        (a)    The date of die communication;
        (b)    The IDENTITY of all PERSONS who were present, whom YOU believe could have
               heard all or pact of the communication; and,
         (c)   State the general content of the communication, including what words were spoken by
               each of YOU to the other.

     ANSWER:

     INTERROGATORY NO. Ill If YOU, or any PERSON or ENTITY acting at YOUR request or
     on YOUR behalf obtained, took or created any PHOTOGRAPHS, videos, streaming videos, films,
     movies, digital images or any other visual reproduction, on or after the OCCURRENCE, which
                                                       16


•*
    Case 4:19-cv-02244 Document 1-1 Filed on 06/21/19 in TXSD Page 17 of 24




    depicts or purports to depict any damage or the lack thereof to any vehicle involved in the
I   OCCURRENCE, Plaintiff or the accident, scene, or which purports to recreate Hie -accident scene,
    for each such PHOTOGRAPH* video, streaming video, film, movie, digital image or any other
\   visual reproduction state the following:

       (a)     The dare the image was allegedly made or created;
       (b)     The IDENTITY of the PERSON who made or created die image;
       (c)     State whether die image is a PHOTOGRAPH, video, streaming video, film, movie, digital
               image or some other visual reproduction;
1      (d)    ^Provide a general statement of the image depicted (t.e., photograph of Plaintiffs vehicle,
               digital image of accident scene, etc.); and,
        (e)    The IDENTITY of the PERSON or ENTITY who has custody of the image.

    ANSWER:

    -INTERROGATORY. NO. 12: Pursuant to Tex. R. Civ. P. 192.30, if YOU contend that any of
     Plaintiffs healthcare was not necessary as a. result of the OCCURRENCE, provide a general
     summary of the factual basis for such contention; the IDENTITY of all PERSONS whom YOU
     rely upon for support of such contention; and, the IDENTITY of -all DOCUMENTS and
     TANGIBLE THINGS YOU rely upon for support of such contention.

    ANSWER:

    INTERROGATORY NO. 13: Pursuant to Tex. R. Civ. P. 192.30, if YOU contend that any of
    the charges of Plaintiffs healthcare providers was nor reasonable in amount, provide a general
    summary .of the factual basis for such contention; the IDENTITY of all PERSONS whom YOU
    rely upon for support of such contention: and, the IDENTITY of all DOCUMENT'S and
    TANGIBLE THINGS YOU rely upon for support of such contention.

    ANSWER:

    INTERROGATORY NO, 14: Pursuant to Tex. R. Civ. P. 192.30, if YOU contend that any
    ailment, condition, symptom, complaint or injury Plaintiff claims resulted from the OCCURRENCE
     actually pre-existed'the OCCURRENCE, provide a general summary of the tactual basis for such
     contention; the IDENTITY of all PERSONS whom YOU rely upon for support of such
     contention: and; the IDENTITY of all DOCUMENTS and TANGIBLE THINGS YOU rely upon
     for support of such contention.

    ANSWER:




                                                     17
    Case 4:19-cv-02244 Document 1-1 Filed on 06/21/19 in TXSD Page 18 of 24




       REQUESTS FOR PRODUCTION TO DEFENDANT PROGRESSIVE COUNTY
        MUTUAL INSURANCE COMPANY AND UNITED FINANCIAL CASUALTY
                               COMPANY

i      1.    Copy of all PHOTOGRAPHS, digital images, films, movies, videos, OVDs, CDs,
             negatives, or any other visual reproduction by digitized, electronic, mechanical or
             computerized means YOU or any PERSON or ENTITY acting for or on YOUR behalf
             obtained, took, received or created CONCERNING any damage or the lack thereof to any
             vehicle involved in the OCCURRENCE.

      2.     Copy of all PHOTOGRAPHS, digital images, films, movies, videos, DVDs, CDs,
             negatives, or any other visual reproduction by digitized, electronic, mechanical or
             computerized means YOU or any PERSON or ENTITY acting for or on YOUR behalf
             obtained, took, received or created that depicts or purports to depict Plaintiff.

      3.     Copy of all PHOTOGRAPHS, digital images, films, movies, videos, DVDs, CDs,
             negatives, or any other visual reproduction by digitized, electronic, mechanical or
             computerized means YOU or any PERSON or ENTITY acting for or on YOUR behalf
             obtained, took, received or created that depict or purport to depict the scene of the motor
             vehicle collision or surrounding areas.

      4.     Copy of all PHOTOGRAPHS, digital images, films, movies, videos, DVDs, CDs,
             negatives, or any other visual reproduction by digitized, electronic, mechanical or
             computerized means YOU or any PERSON or ENTITY acting for or on YOUR behalf
             obtained, took, received or created that depict or purport to depict and recreation of the
             motor vehicle collision.

       5.    Copy of all criminal records, if any, YOU have obtained or received CONCERNING Stacy
             Junior and/or Plaintiff.

       6.    Copy of all criminal records, if any, YOU have obtained or received CONCERNING any
             individual or testifying expert identified by any party in response to Request for Disclosure
             194.2(e) - (f).

       7*.   Copy of all driver.records, MVIVs, traffic violation records/ruporfs, -accident reports, or
             incident reports CONCERNING any moving traffic violations, motor vehicle -accidents or
             motor vehicle incidents involving Stacy Junior.

       8.    Copy of all driver records, MVR’s, traffic violation records/reports, accident reports, or
             incident reports CONCERNING any moving traffic violations, motor vehicle accidents or
             motor vehicle incidents involving Plaintiff.

       9.    Copy of all driver records, MVR’s, traffic violation records/reports, accident reports, or
             incident reports CONCERNING any moving traffic violations, motor vehicle accidents or
             motor vehicle incidents involving Plaintiff.

       10. Copy ot all records, reports, statements, notes, e-mails, memorandum, letters,
           correspondence and all other DOCUMENTS or TANGIBLE ITEMS YOU have sent to
                                                     18


S
      Case 4:19-cv-02244 Document 1-1 Filed on 06/21/19 in TXSD Page 19 of 24

s




             or received from the law enforcement agency and/or law enforcement ofticer(s)
l
i
             investigating the OCCURRENCE, CONCERNING the OCCURRENCE.
i
        11. Cop^ of the report and any notes of the police officer investigating theOCCURRENCE.
>

        12. Copy of all records, reports, statements, e-mails, memorandum, letters, correspondence and
            all other DOCUMENTS or TANGIBLES ITEMS YOU sent to or received from the Texas
            .Department of Transportation or any other governmental ENTITY CONCERNING sight
            distance, road measurements, road design, road configuration, visibility, of engineering of
            the area of the OCCURRENCE.
■

         13. Copy of all diagrams, drawings, maps, plats, or measurements CONCERNING the area of
             the OCCURRENCE.

         14. Copy, of all diagrams, drawings, maps, plats, or measurements of any skill marks, scuff
             marks, gouges, markings, paint, or- tire :marks CONCERNING the area of the
             OCCURRENCE.

         15. Copy of ail DOCUMENTS and TANGIBLE HEMS from any medical or healthcare
             .provider of Plaintiff that YOU have obtained, including but nor limited to -all intake forms,
              emergency room or hospital records, physician, records, consulting records, nursing
              records, therapy records, specialist records, chiropractic records, pharmacy: records,
              laboratory records, diagnostic testing records,, radiograph records, injury -reports and
              records, medical records, workers’ compensation recoals, records of physical examinations,
              and disability and/of-impairments records.

         16. Copy of the registration and certificate of tide of the vehicle being operated by Stacy junior
             at the time of the OCCURRENCE.

        17. Copy of any DOCUMENT and TANGIBLE THINGS YOU have received or obtained
            from any ENTITY' or PERSON CONCERNING the medical, psychiatric, and
            chiropractic care and treatment of Plaintiff prior to the OCCURRENCE.

         18. Copy of any. DOCUMENT and TANGIBLE THINGS YOU have received or obtained
             trom any ENTITY or PERSON CONCERNING the medical, psychiatric, and
             chiropractic care and treatment of Plaintiff at any time after the OCCURRENCE.

         19. Copy of each estimate, appraisal, invoice or receipt that purports to show the nature of the
             damage or the costs to repair the damage to any vehicle or vehicles involved in the
             OCCURRENCE.

        20. Copy of any DOCUMENTS and TANGIBLE! THINGS that evidence or show the fair
            market value or the replacement cost of any vehicle or vehicles involved im the
            OCCURRENCE.




                                                      19

I ^
                                          H5V
Case 4:19-cv-02244 Document 1-1 Filed on 06/21/19 in TXSD Page 20 of 24




   21. Copy of any DOCUMENTS and TANGIBLE THINGS CONCERNING any contention
       or claim by YOU that the OCCURRENCE was caused in whole or in part by a mechanical
       defect or malfunction with any vehicle involved in the collision.


   22. Copy of any DOCUMENTS and TANGIBLE THINGS CONCERNING any contention
       or claim by YOU that, the OCCURRENCE was caused in whole or in part -.is a result of an
       unavoidable accident

   ,23. Copy of any DOCUMENTS and TANGIBLE THINGS CONCERNING any contention
        or claim by YOU that the OCCURRENCE was caused in whole or in part by a sudden
        emergency.

   24. Copy of any DOCUMENTS and TANGIBLE THINGS CONCERNING any contention
       or Claim by YOU that, the OCCURRENCE was caused in whole or in part by
       MORAMED TORK.

   25. Copy of any DOCUMENTS and TANGIBLE THINGS CONCERNING any contention
       or claim by YOU that the OCCURRENCE was caused in whole or in part by the
       unidentified driver.

   26. Copy of any DOCUMENTS and TANGIBLE THINGS CONCERNING any contention
       or claim by YOU that the OCCURRENCE was caused in whole or in parr by a third'party
       who is not a party to this lawsuit

   27, Copy of any DOCUMENTS and TANGIBLE THINGS CONCERNING any contention
       or claim by YOU that the OCCURRENCE was caused in whole or in parr by an unknown
       PERSON or ENTITY.

   28. Pursuant to Tex. R. Civ. P. 192.3(f), produce a true, correct and legible photocopy of any
       declaration page showing the liability limits, named insured(s), vchicle(s) insured and/or
       policy limits of coverage under any discoverable indemnity or insuring agreement.

   29. A true copy of the full insurance policy, or an identical exemplar thereof, under which
       MOHAMED TORK was insured at the time of the OCCURRENCE.

   30. Copy of any DOCUMENTS and TANGIBLE THINGS CONCERNING                                   the
       OCCURRENCE, including any accident, incident or loss report or loss notices.

   31. Copy of any DOCUMENTS and TANGIBLE THINGS CONCERNING any contention
       or claim by YOU that any injury, symptom or condition Plaintiff claims resulted from the
       OCCURRENCE was caused in whole or in part by some incident, accident, event of was a
       pre-existing injury, symptom or condition.

   32. Copy of any DOCUMENTS and TANGIBLE THINGS CONCERNING any contention
       or claim by YOU that any ailment, symptom, condition, injury, or damage claimed by
       Plaintiff to have been caused by the OCCURRENCE actually pre-existed the
       OCCURRENCE.

                                               20
If
     Case 4:19-cv-02244 Document 1-1 Filed on 06/21/19 in TXSD Page 21 of 24



                                                                                              c;
                                                                                                     %

«
*       33. ‘Copy of .any, DOCUMENTS and TANGIBLE THINGS CONCERN ING any contention
             or claim by YOU thaLPIaintifPs medical care after the OCCURRENCE was necessary vis a
I
■
             result of an accident, event or incident prccedingjthc OCCURRENCE.
a

        % Copy of any,DOCUMENTS and TANGIBLE TH-INGS CONCERNING any contention
«         or claim by YOU that Plaintiffs, medical care after the OCCURRENCE was necessary as a
          result of an accidcnt^event, or incidentisuhsequcnt to the OCCURRENCE.

        35. Copy of any DOCUMENTS and TANGIBLE imiNGSCONCERNING any contention
            or claim by YOU the amount charged1 Plaintiff for medical care she claims was necessary as
 «          a result of the OCCURRENCE was not reasonable in amount.


1                                                                                                        ■




t




»



                                                              «

                                                                                 !

           ■
*
 1

 i
 I                                                                *
 a


 *




                                                    21
 l

 G                                                                                   ?
Case 4:19-cv-02244 Document 1-1 Filed on 06/21/19 in TXSD Page 22 of 24




REQUESTS FOR ADMISSIONS TQ'PRQGRRSSIVE county mutual insurance
                    ..... ' COMPANY      .... ........ '

Admit or deny each of the following:

    t.   On July 24, 2017, MOHAMED TORK was involved in a motor vehicle collision with an
         unidentified driver.

   2.    At the time of the collision Plaintiff was driving the vehicle.

   3.    The collision occurred; in Harris County, Texas.

   4.    At the time of the collision', MOHAMED TORK was driving a vehicle and was within the
         scope of His employment with- UBER USA, UX an entity, insured by Defendant
         PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY.

   5.    MOHAMED TORK timely reported the collision to Defendant PROGRESSIVE
         COUNTY MUTUAL INSURANCE COMPANY.

   6.    Defendant PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY assigned
         claim number XX-XXXXXXX to Plaintiffs underinsured motorists claim.

   7.    Plaintiff did not do anything to cause the collision in question.

   8.    Defendant PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY has no
         evidence or information to indicate Plaintiff did ariythi'ngto cause the collision in question.

   9.    Defendant PROGRESSIVE OUNTY MUTUAL INSURANCE COMPANY has no
         evidence or information to indicate MOHAMMED TORN did anything to cause the
         collision in question.

    10. The unidentified driver’s acts caused die collision in question by following MOHAMED
        TORK’S vehicle too closely.

    11. The unidentified driver’s acts caused the collision in question by following MOH AMED
        TORK’S vehicle at too high a rate of speed for the conditions existing at the time of the
        collision.

    12. The unidentified driver’s acts caused the collision in question by tailing ro timely apply the
        brakes on her vehicle before he struck-MOHAMED TORK’S vehicle.

    13. The unidentified driver’s conduct at die time of the collision was negligent.

    14. The unidentified driver’s negligence was a proximate cause of the collision in question.

                                                   22
                                                                                     I
        Case 4:19-cv-02244 Document 1-1 Filed on 06/21/19 in TXSD Page 23 of 24


    *




           l15. 'Hie unidentified driver’s negligence' was a, pros!mate cause of the injuries suffered by
                Plaintiff.

           l16. Plaintiff was injured in the collision in question.

           17. UBER USA, LLC’S Auto Policy was in full force and effect at the time of the collision.

           18. Among the coverage and benefits of the Texas Persona! Auto Policy under which YOU
               insured UBER USA, 1-LC at the time of the collision covered and extended benefits to a
               driver irnthe event he or the vehicle involved in a motor vehicle accident with an uninsured
               motorist whose negligence was a proximate cause;of the collision.


          REQUESTS FOR ADMISSIONS TO-IMSIITED FINANCIALJ^ASUALTY COMPANY

        Admit or deny each of the following:

            I.   On July 24, 2017, MOHAMED TORK was involved in aimotor vehicle collision with an
                 unidentified driver.
«
           2.    At the time of die collision Plaintiff was driving the vehicle.

           3.    The collision occurred in Harris County, Texas.

           4.    At the time of the collision, MOHAMED TORK was driving a vehicle and was within the
                 scope ofhis employment with iUBER USA, LLCan entity insured byDefcndantUNITED
                 FINANCIAL CASUALTY COMPANY.

           5.    MOHAMED TORK. timely reported the collision to Defendant UNITED FINANCIAL
                 CASUALTY COMPANY. ■

           6.    Defendant UNITED FINANCIAL CASUALTY COMPANY assigned claim number; 17-
                 5939428 to Plaintiffs underinsured motorists claim.
                                                                                         !
           7.    Plaintiff did not do anything to cause‘the collision in question.

           8.    Defendant UNITED FINANCIAL CASUALTY COMPANY has no evidence or
                 information to indicate Plaintiff did anj'thing to cause the collision in question.

           9.    Defendant UNITED FINANCIAL CASUALTY COMPANY has no evidence or
                 information to indicate MOHAMED TORK did anything to cause the collision in
                 question.

            10. The unidentified driver’s acts caused the collision in question by following MOHAMED
                TORK’S vehicle too closely.



                                                           23

«
                                  luiiiViy-jM             iai                                •**
              Case 4:19-cv-02244 Document 1-1 Filed on 06/21/19 in TXSD Page 24 of 24
 (
                                                  ■

       Cl •    «
 N


                   11. The unidentified driver’s acts caused the collision in question by following MOhlAMfil)
                       TORK’S vehicle at too’ high ai rate of speed for the conditions existing at the rime of the
                       collision.

                   12. The unidentified*driver’s acts caused tlie collision in question by failing to timely apply the
  *                    brakes on her1 vehicle before he struck MOHAMED TORK’S vehicle.'
  ■
                   13. The unidentified driver’s conduct at the timefof the collision was negligent.

  t                14. The unidentified driver’s negligence was a proximate cause of the collision in question.
                                                                                                                          M

  1                15. The unidentified driver’s negligence was a proximate cause of the injuries suffered1 by
                       Plaintiff.

                   16. Plaintiff was injured-in the collision in question.
 I

                   17. UBER USA, LLCS Auto Policy was in full force and'effect, at the time of the collision.
 K

  ft
                   18. Amongtthe coverage and benefits of the Texas Personal Auto Policy under which YOU
 I                     insured UBER USA, LLC at the time of tlie-collision covered and extended benefits'to a
 I                     driver in the event he or the vehicle involved in a motor vehicle accident with an uninsured
 I                     ■motorist whose negligence was a proximate cause of the collision.
 «
 t
• *

  1

  S
  *

  i
  i
  H
  *

  I




  »

                                                                   24
  i
  (
                    mmmm                      BM.            gay                                                  d**7*
                                                      ▼
